Case 2:20-cv-00616-JRS-DLP Document 17 Filed 12/04/20 Page 1 of 11 PageID #: 1272




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                               TERRE HAUTE DIVISION

  BRANDON BERNARD,                              )
                                                )
                       Petitioner,              )   No. 2:20-CV-616
           v.                                   )
                                                )   CAPITAL CASE
  T.J. WATSON,                                  )   EXECUTION SCHEDULED FOR
  Warden, Federal Correctional                  )   DECEMBER 10, 2020
  Complex (FCC) Terre Haute,                    )
                                                )
                       Respondent.              )


  GOVERNMENT’S RESPONSE TO ORDER FOR SUPPLEMENTAL BRIEFING

         The Court requested that the parties submit supplemental briefing addressing “the

  proper test for determining whether a particular claim satisfies” 28 U.S.C. § 2255(e)’s

  saving clause “[a]ssuming that Brady and Napue claims based on newly discovered

  evidence and directed at the prisoner’s sentence may, under some circumstances, satisfy”

  that clause. Doc. 14 at 1. The Court also asked whether the proper test is “analogous to

  § 2255(h)(1)’s test for claims directed at a prisoner’s conviction.” Id. Assuming (without

  conceding) that § 2255 can be structurally inadequate to raise Brady and Napue claims in

  certain circumstances, the Court still must ask whether the claim, if proven, would

  establish the prisoner’s actual innocence or categorical ineligibility for his sentence.

  Although the standards differ, § 2255(h)(1) also supports a narrow reading of the saving

  clause. Bernard cannot show a likelihood of success on the merits of his § 2241 petition,

  and this Court should deny his motion for a stay of execution.




                                                1
Case 2:20-cv-00616-JRS-DLP Document 17 Filed 12/04/20 Page 2 of 11 PageID #: 1273




  I.     The saving clause requires both a structural defect in § 2255 and a claim that
         indicates actual innocence or categorical ineligibility for the sentence
         imposed.

         To avail himself of the saving clause under Seventh Circuit precedent, a prisoner

  must make “a compelling showing that, as a practical matter, it would be impossible to

  use section 2255 to cure a fundamental problem.” Purkey v. United States, 964 F.3d 603,

  615 (7th Cir. 2020). That standard includes two components, although the Court has not

  always parsed them out. First, there “must be some kind of structural problem with

  section 2255 before section 2241 becomes available.” Webster v. Daniels, 784 F.3d 1123,

  1136 (7th Cir. 2015) (en banc). Second, the claim asserted must go to “the fundamental

  legality of [the prisoner’s] conviction and sentence.” Id. (quoting In re Davenport, 147

  F.3d 605, 609 (7th Cir. 1998)). The first question is purely procedural, asking whether

  there was something the claim “as a structural matter cannot be entertained by use of the

  2255 motion.” Id. at 1139. The second question looks at the nature of the right asserted,

  whether it is “a fundamental problem,” Purkey, 964 F.3d at 615, or “fundamental defect,”

  Davenport, 147 F.3d at 611.

         The first component of this test is often enough to dispose of a claim that the

  saving clause is satisfied. In the government’s view, it is sufficient here. There is

  ordinarily no structural problem with § 2255 that makes it inadequate as a vehicle to raise

  Brady and Napue claims. Such claims are cognizable in a first § 2255 motion, and they

  can be raised in a second or successive § 2255 motion if they are certified to involve

  “newly discovered evidence that, if proven . . . , would be sufficient to establish by clear

  and convincing evidence that no reasonable factfinder would have found the movant


                                                2
Case 2:20-cv-00616-JRS-DLP Document 17 Filed 12/04/20 Page 3 of 11 PageID #: 1274




  guilty of the offense.” 28 U.S.C. § 2255(h)(1). “It is not enough that proper use of the

  statute results in denial of relief.” Purkey, 964 F.3d at 615. Nor is it enough that

  “§ 2255(h) blocks a successive petition.” Unthank v. Jett, 549 F.3d 534, 535 (7th Cir.

  2008). Instead, there must be something “structurally inadequate or ineffective about

  section 2255 as a vehicle to make [the prisoner’s] arguments.” Purkey, 964 F.3d at 617.

  And there is no such structural problem here.

         This Court’s briefing order, however, asks the parties to “[a]ssum[e] that Brady

  and Napue claims based on newly discovered evidence and directed at the prisoner’s

  sentence may, under some circumstances, satisfy” the saving clause. Doc. 14 at 1. As the

  government understands the order, the Court asks the parties to assume that the first,

  structural component of the saving clause could be satisfied. In that case, “the proper test

  for determining whether a particular claim satisfies the saving clause,” id., is whether the

  claim asserted satisfies the second component. That is, whether the prisoner’s claim, if

  successful, would establish his actual innocence or render him categorically ineligible for

  the sentence imposed.

         Although many of the Seventh Circuit’s decisions rejecting reliance on the saving

  clause have focused on the clause’s first, structural requirement, the court has also

  addressed the second component in cases where it has found the saving clause to be

  satisfied. The Seventh Circuit has found § 2255 to be inadequate or ineffective only in

  three situations: where a retroactive case of statutory interpretation establishes that the

  prisoner has “been imprisoned for a nonexistent offense,” Davenport, 147 F.3d at 611,

  where the prisoner had no prior opportunity to argue that his sentence would violate “a


                                                3
Case 2:20-cv-00616-JRS-DLP Document 17 Filed 12/04/20 Page 4 of 11 PageID #: 1275




  judicially-enforceable treaty obligation,” Garza v. Lappin, 253 F.3d 918, 923 (7th Cir.

  2001), and where newly discovered evidence demonstrates that “the Constitution

  categorically prohibits a certain penalty,” Webster, 784 F.3d at 1139. Although these

  cases do not “create rigid categories delineating when the safety valve is available,”

  Purkey, 964 F.3d at 614, “they illustrate the limited kinds of structural defects that justify

  savings-clause relief,” Bourgeois v. Watson, 977 F.3d 620, 638 (7th Cir. 2020), petition

  for cert. filed, No. 20-6500 (U.S. Dec. 2, 2020). What all three cases have in common is

  that (a) a structural problem with § 2255 prevented the prisoner from bringing a § 2255

  motion and (b) the error alleged involved either actual innocence or a categorical bar on

  the sentence imposed.

         In Davenport, the structural problem that the Seventh Circuit perceived with

  § 2255 was that Congress provided a mechanism for raising constitutional claims in a

  second or successive § 2255 motion, but not statutory claims. Davenport, 147 F.3d at

  610. As the Seventh Circuit later explained, its concern that “Congress may have

  overlooked the possibility that new and retroactive statutory decisions could support

  collateral review,” led it to hold in Davenport that “for this small class of

  situations § 2255 is ‘inadequate or ineffective to test the legality of [the] detention.’”

  Taylor v. Gilkey, 314 F.3d 832, 835 (7th Cir. 2002). Davenport and subsequent cases

  made clear, however, that this rule did not apply to just any claims. In Davenport, the

  court held that the defendant could seek judicial relief only for “so fundamental a defect

  in his conviction as having been imprisoned for a nonexistent offense.” Davenport, 147

  F.3d at 611. The court later described this type of error as one that “establishes the


                                                 4
Case 2:20-cv-00616-JRS-DLP Document 17 Filed 12/04/20 Page 5 of 11 PageID #: 1276




  petitioner’s actual innocence.” Taylor, 314 F.3d at 835; see id. at 836 (observing that the

  defendant’s claim “does not illuminate any structural defect in § 2255 or present any

  fundamental error equivalent to actual innocence” (emphasis added)).

         In Garza, the structural problem perceived by the Seventh Circuit was that it was

  “literally impossible” for the prisoner to raise his treaty-based claim until he prevailed in

  the Inter-American Commission on Human Rights. Garza, 253 F.3d at 923. And he

  could not bring a claim before the Commission until he had exhausted his national

  remedies (including those provided by § 2255). Id. at 920. Moreover, the prisoner’s

  claim, if proven, would establish that the United States’ treaty obligations barred his

  death sentence. Id. at 920, 923.

         In Webster, the prisoner sought § 2241 relief based on newly discovered evidence

  supporting his claim that he was intellectually disabled and therefore ineligible for the

  death penalty under Atkins v. Virginia, 536 U.S. 304 (2002). The Seventh Circuit, sitting

  en banc, held that Congress could not have “contemplated” the problem of constitutional

  ineligibility for the death penalty at the time it adopted § 2255(h)’s limits on second or

  successive § 2255 motion because “the Supreme Court had not yet held it

  unconstitutional to execute either an intellectually disabled person (Atkins) or a minor.”

  Webster, 784 F.3d at 1138. The court therefore reasoned that “the narrow set of cases

  presenting issues of constitutional ineligibility for execution” was a “lacuna in the

  statute” that allowed resort to the saving clause. Id.

         Consistent with its rationale, Webster was careful to state its holding in terms of

  categorical bars on the death penalty. See Webster, 784 F.3d at 1125 (“categorical


                                                5
Case 2:20-cv-00616-JRS-DLP Document 17 Filed 12/04/20 Page 6 of 11 PageID #: 1277




  ineligibility for the death penalty”), 1137 (“a particular sentence [i]s constitutionally

  forbidden”), 1137 (“constitutional ineligibility for execution”), 1139 (“the Constitution

  categorically prohibits a certain penalty”), 1140 (“categorically ineligible for the death

  penalty”); see also id. at 1141 (noting that opinion’s reasoning would extend to another

  categorical limitation on the death penalty—the prohibition on execution minors

  recognized in Roper v. Simmons, 543 U.S. 551 (2005)). But Webster’s rationale cannot

  be extended to constitutional claims that do not establish categorical ineligibility for a

  sentence.

         Assuming that § 2255 could be structurally inadequate to raise certain Brady and

  Napue claims, a few such claims might conceivably satisfy the Seventh Circuit’s second

  requirement for saving clause relief. The government could, for example, violate Brady

  by suppressing evidence showing that the defendant was intellectually disabled or was a

  minor at the time of the offense, facts that would make him constitutionally ineligible for

  the death penalty. 1 See Webster, 784 F.3d at 1140-41. Similarly, it could violate Napue

  by knowingly presenting false evidence that the defendant was an adult or not

  intellectually disabled. And the government’s suppression of evidence or use of false

  evidence related to the defendant’s statutory eligibility for the death penalty could

  possibly implicate Davenport’s actual-innocence rationale.




         1
          The evidence in Webster was unavailable to the defense through alleged failings
  by the Social Security Administration, not as a result of suppression by the prosecution
  team. Webster, 784 F.3d at 1140.

                                                6
Case 2:20-cv-00616-JRS-DLP Document 17 Filed 12/04/20 Page 7 of 11 PageID #: 1278




         But Bernard’s Brady and Napue claims do not rise to this level. Bernard does not

  argue that the allegedly suppressed evidence shows that he was convicted of a

  “nonexistent offense,” Davenport, 147 F.3d at 611, or was “categorically ineligible for

  the death penalty,” Webster, 784 F.3d at 1140. Instead, he claims that the government

  suppressed evidence (and introduced false evidence) relating to his role in the gang that

  might have affected (a) the jury’s consideration of the non-statutory aggravating factor of

  future dangerousness and (b) the jury’s weighing of the aggravating and mitigating

  factors. See Doc. 2 at 19-20. Even if proved, those claims would not establish categorical

  ineligibility for the death penalty, as the jury found other aggravating factors that would

  independently render Bernard death-eligible, and the court could lawfully have imposed a

  capital sentence. Extending the safety valve to such claims would go well beyond what

  the Seventh Circuit has done in Davenport, Garza, and Webster and would be

  inconsistent with the rationale in those cases.

  II.    Section 2255(h)(1) reinforces the conclusion that Congress sought to limit the
         availability of the saving clause.

         The Seventh Circuit’s second requirement of saving clause relief differs somewhat

  from § 2255(h)(1)’s standard for second or successive motions, which asks whether

  newly discovered evidence, if proven, “would be sufficient to establish by clear and

  convincing evidence that no reasonable factfinder would have found the movant guilty of

  the offense.” 28 U.S.C. § 2255(h)(1). Section 2255(h)(1)’s standard is fact-specific,

  whereas the Seventh Circuit asks a more categorical question under the saving clause—

  namely, whether the claim would establish actual innocence or categorical ineligibility



                                                7
Case 2:20-cv-00616-JRS-DLP Document 17 Filed 12/04/20 Page 8 of 11 PageID #: 1279




  for the death penalty. And any application of the saving clause to a claim based on new

  evidence would necessarily involve a prisoner who cannot independently satisfy

  § 2255(h)(1)’s standard, because any prisoner who could satisfy it would be entitled to

  raise his claim in an authorized second or successive § 2255 motion and have no need to

  invoke the saving clause.

         Despite these differences, § 2255(h)(1) is a helpful reference point for

  understanding the saving clause. That provision demonstrates that Congress sought to

  limit second-in-time collateral attacks based on newly discovered evidence to claims that,

  if proven, would show actual innocence by clear and convincing evidence. This

  demanding standard applies even to directly exculpatory evidence, such as evidence that

  another person committed the offense. In Bernard’s view, however, the fact that the

  government allegedly suppressed evidence in violation of Brady allows him to bring a

  § 2241 petition on the basis of evidence that might have affected the jury’s penalty-phase

  decision. See Kyles v. Whitley, 514 U.S. 419, 433 (1995) (defining materiality as a

  “reasonable probability” of a different result). That result is hard to square with

  Congress’s manifest intent to limit the availability of relief after a prisoner has exhausted

  his first round of § 2255 review.

         Both the nature of collateral review and § 2255’s structure indicate that a prisoner

  must satisfy a progressively higher burden at each successive stage of collateral review.

  “Habeas review is an extraordinary remedy and will not be allowed to do service for an

  appeal.” Bousley v. United States, 523 U.S. 614, 621 (1998) (internal quotation marks

  omitted). Thus, “not . . . every asserted error of law can be raised on a § 2255 motion.”


                                                8
Case 2:20-cv-00616-JRS-DLP Document 17 Filed 12/04/20 Page 9 of 11 PageID #: 1280




  Davis v. United States, 417 U.S. 333, 346 (1974). Instead, the claimed error must be “a

  fundamental defect which inherently results in a complete miscarriage of justice.” Id.

  (internal quotation marks omitted). And once a defendant has exhausted an initial round

  of collateral review, the burden becomes even higher. The prisoner may not bring a

  second or successive motion unless it is based on newly discovered evidence that meets

  § 2255(h)(1)’s stringent standard or on a new rule of constitutional law made retroactive

  by the Supreme Court, § 2255(h)(2). 2 And only when § 2255 is structurally “inadequate

  or ineffective to test the legality of his detention” may a defendant resort to § 2241. 28

  U.S.C. § 2255(e). These limitations on each progressive stage of collateral review explain

  why the Seventh Circuit has allowed resort to the saving clause only for fundamental

  errors rising to the level of actual innocence or categorical ineligibility for the sentence

  imposed. Because Bernard’s claims do not rise to that level, he cannot show a substantial

  likelihood of success on the merits.




         2
          The retroactivity standard under § 2255(h)(2) is itself stringent, requiring either a
  “[n]ew substantive rule[ ],” i.e. a “constitutional determination[ ] that place[s] particular
  conduct or persons covered by the statute beyond the State’s power to punish,” Schriro v.
  Summerlin, 542 U.S. 348, 351-52 (2003) (emphasis omitted), or else a watershed rule of
  criminal procedure, i.e. one that “alter[s] our understanding of the bedrock procedural
  elements essential to the fairness of a proceeding,” Whorton v. Bockting, 549 U.S. 406,
  418 (2007) (internal quotation marks omitted).

                                                9
Case 2:20-cv-00616-JRS-DLP Document 17 Filed 12/04/20 Page 10 of 11 PageID #: 1281




                                    CONCLUSION

        This Court should deny Bernard’s stay motion.

                                             Respectfully submitted
                                             JOHN C. CHILDRESS
                                             Acting United States Attorney

                                         By: s/ Joseph H. Gay, Jr.
                                             JOSEPH H. GAY, JR.
                                             Special Assistant United States Attorney
                                             601 NW Loop 410, Suite 600
                                             San Antonio, Texas 78216
                                             (210) 384-7100
                                             joseph.gay@usdoj.gov




                                           10
Case 2:20-cv-00616-JRS-DLP Document 17 Filed 12/04/20 Page 11 of 11 PageID #: 1282




                               CERTIFICATE OF SERVICE

         I hereby certify that I electronically filed the foregoing with the Clerk of the Court

  for the United States District Court for the Southern District of Indiana using the

  CM/ECF system on December 4, 2020. I certify that all participants in the case are

  registered CM/ECF users and that service will be accomplished by the CM/ECF system.

                                                 s/ Joseph H. Gay, Jr.
                                                 JOSEPH H. GAY, JR.




                                               11
